FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 10, 2021

                                       No. 04-21-00440-CV

                IN THE INTEREST OF E.A.T. JR. AND E.A.T., CHILDREN

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-PA-01457
                          Honorable Kimberly Burley, Judge Presiding


                                          ORDER
         Because appellant’s notice of appeal was untimely but was filed within the time allowed
for filing a motion for extension of time to file the notice of appeal, we ordered appellant to file a
response stating a reasonable explanation for his failure to timely file the notice of appeal. See
TEX. R. APP. P. 26.3. On November 8, 2021, appellant filed a sufficient response. As a result, we
retain this appeal on the docket.

       Our records appear to show that the appellate record is complete. We therefore ORDER
appellant to file his brief by November 30, 2021.



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of November, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court